DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over An image processing pipeline for long range UAV detection, by Schumann et. al. in view of Nadler (US Pub. 2017/0039413).
With respect to claim 1 (exemplary claim), Schumann discloses apparatus for capturing flying objects, (see Abstract) the apparatus comprising:
a camera system having at least one camera for video monitoring a monitoring space, said camera system configured to selectively operate in a non-zoom mode or in a zoom mode (see  Abstract, …….tracking very small point targets in an overview camera, adjusting a tilting unit with a mounted zoom camera to locations of interest……, lines 5-7, and figure 2) ; and
a controller for controlling said camera system and evaluating video frames captured by said camera system, said controller configured to: 
determine a region of interest with a flying object based on the video frames captured by said camera system in the non-zoom mode; 

continue to monitor the monitoring space in the non-zoom mode of said camera system if the first probability falls under a first limit value];
switch said camera system to the zoom mode in a direction of towards the determined region of interest if by contrast the first limit value is exceeded by the first probability; 
ascertain, based on the video frames captured by said camera system in the zoom mode in the determined region of interest, a second probability of the flying object of interest in the determined region of interest being the flying object of interest; and 
recognize the flying object of interest in the determined region of interest if a second limit value is exceeded by the second probability, (see figure 1, overview cam is the image taken as Non zoom image by camera section I “Introduction” third paragraph first two lines ……we detect very small moving point targets “a flying object of interest or a similar flying object” on a …. Overview cameras which cover the entire hemisphere “non zoom mode”…, last five lines ….. a tilting unit with a zoom camera, ….is than used to zoom “zoom mode” in the current scene area “determine region of interest” of a trajectory “a first probability” to allow for closer assessment…., also, ……. a CNN detection model is used to ….. classify the moving object in to a UAV or a distractor or background object “recognizing the flying object” is done in the or by the zoom cam in figure 1 as UAV “the object of interest”; also the confidence scores in section 3.4.1 is read as “second probability”) as claimed.  

Nadler in the drone detection system teaches in figure 4, numerical 403 is the aerial object a drone “a first probability of the flying object” …… “a similar flying object” and the aerial object data gathering will still be going on using the camera in the same position i.e. non zoom position “continue to monitor the monitoring space in the non-zoom mode of said camera system if the first probability falls under a first limit value”, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object recognition using image analysis.  The teaching of Nadler to use a camera system to detect a drone in non zoom camera position can be incorporated in to the Schumann long range UAV detection system as shown in section 3.2.1 Object Detection, coldspots an hotspots detector that provide a target image, for suggestion, and this modification yields a system that identify the drone in the non zoom image (see paragraph 0002) for motivation.   

With respect to claim 2, combination of Schumann and Nadler further discloses said camera is at least one pan-tilt-zoom camera, which can selectively operate in the non-zoom mode or in the zoom mode, (see Schumann section I “Introduction” third paragraph first two lines ……we detect very small moving point targets on a …. overview cameras which cover the entire hemisphere…, last five lines ….. a tilting unit with a zoom camera, ….is than used to zoom 

With respect to claim 3, combination of Schumann and Nadler further discloses wherein said camera includes at least one static camera that operates only in the non-zoom mode and at least one pan-tilt-zoom camera that can operate in the zoom mode, (see Schumann figure 2, overview “non zoom” and PTZ camera “pan-tilt-zppm”) as claimed.

Claims 7 and 8 are rejected for the same reasons as set forth in the rejections for claims 1 and 3, because claims 7 and 8 are claiming subject matter of similar scope as claimed in claims 1 and 3.  

With respect to claim 9, combination of Schumann and Nadler further discloses capturing the video frames in the non-zoom mode of the camera system using at least one pan-tilt-zoom camera and/or at least one static camera, (see Schumann figure 2, the overview camera “static camera” for non-zoom mode images) as claimed.

With respect to claim 10, combination of Schumann and Nadler further discloses accomplishing the ascertaining of the first probability and/or the ascertaining of the second probability of the presence of the flying object of interest in the determined region of interest by evaluating the video frames captured by the camera system using neural networks, (see Schumann section 

With respect to claim 11, combination of Schumann and Nadler further discloses accomplishing the ascertaining of the first probability and/or the ascertaining of the second probability of the presence of the flying object of interest in the determined region of interest by assigning flying object classes to each pixel in the region of interest, (see Schumann section 3.4.1, for using the SSD in fully convolutional base network in figure 4 for classifying the flying objects in the image) as claimed.

With respect to claim 12, combination of Schumann and Nadler further discloses tracking a recognized flying object of interest in the determined region of interest using the camera system in the zoom mode, (see Schumann section 3.4, first two lines ……. the zoom camera has provided imagery of the corresponding area of interest, a classification of the moving object can be made….) as claimed.

With respect to claim 13, combination of Schumann and Nadler further discloses determining a distance to a recognized flying object of interest in the determined region of interest, (see Schumann section 3.3 PTZ camera equation 7) as claimed.


But, it is well-known “official notice” in the art to have a memory inorder to store any image frames in order to use the image frame later.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known feature of art i.e. storing the video frames, inorder to use those image frames in any processing as required, for motivation.  

Claims 4-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over An image processing pipeline for long range UAV detection, by Schumann et. al. in view of Nadler (US Pub. 2017/0039413) as applied to claim 1 above, and further in view of Optical and acoustical UAV detection, by Christnacher et al.
With respect to claim 4, combination of Schumann and Nadler discloses all the elements as claimed and as disclose/rejected in claim 1 above.  However they fail to disclose said camera is at least one camera with a gated viewing functionality, as claimed.
Christnacher in the same field teaches camera is at least one camera with a gated viewing functionality, (see figure 8, right hand side picture, with an optical system with laser gated vieing camera) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of object recognition using image analysis.  The teaching of Christnacher to use a gated camera for 

With respect to claim 5, combination of Schumann, Nadler and Christnacher further discloses said camera is at least one black-and-white camera, (see christnacher figure 8, right hand picture laser gated viewing camera) as claimed.

With respect to claim 6, combination of Schumann, Nadler and Christnacher further discloses controller has an interface for passing on evaluation results to an existing security system at a protected location and/or to a remote user, (see Christnacher section 3.1 Global concept, third paragraph last two lines detected object has to be identified and …..finally …a countermeasure can be used to fight threat “for passing on evaluation results to an existing security system at a protected location”) as claimed.

Claim 14 is rejected for the same reasons as set forth in the rejections for claim 6, because claim 14 is claiming subject matter of similar scope as claimed in claim 6.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663